                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LUIS ROBLES,

                    Plaintiff,

 v.                                             Case No. 3:17-CV-953-NJR-GCS

 ELIJAH SPILLER, KAREN CLARK,
 JOHN WOLFE, KALE LIVELY,
 CHRISTINE BROWN, and
 KAREN JAIMET,

                    Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on the Report and Recommendation of Magistrate

Judge Gilbert C. Sison (Doc. 57), which recommends the undersigned grant the Motion

for Summary Judgment filed by Defendants Elijah Spiller, Karen Clark, John Wolfe, Kale

Lively, Christine Brown, and Karen Jaimet. (Doc. 54). For the reasons set forth below, the

adopts the Report and Recommendation and grants Defendants’ motion for summary

judgment.

      Plaintiff Luis Robles, an inmate of the Illinois Department of Corrections housed

at Pinckneyville Correctional Center, brought this action pursuant to 42 U.S.C. § 1983 for

deprivations of his constitutional rights. Robles asserts Defendants were deliberately

indifferent to his knee injury, in violation of the Eighth Amendment, and that Defendant

Wolfe discriminated against him on the basis of his racial/ethnic background, in violation

of the Equal Protection Clause of the Fourteenth Amendment. (See Doc. 5).




                                      Page 1 of 3
       On July 10, 2019, Defendants filed a motion for summary judgment on the merits

of Robles’s case. (Doc. 54). Although Defendants gave Robles proper notice of their

motion as required by the Federal Rules of Civil Procedure (Doc. 56), Robles never

responded to the motion.

       On August 28, 2019, Magistrate Judge Gilbert C. Sison entered a Report and

Recommendation, recommending that the undersigned grant Defendants’ motion.

Under Local Rule 7.1(c), Judge Sison considered Robles’s failure to respond an admission

of the merits of the motion. Based on that admission, Judge Sison then concluded that

Defendant Wolfe did not violate Robles’s Fourteenth Amendment right to equal

protection (Count 1), Defendants Wolfe, Clark, Spiller, and Lively were not deliberately

indifferent to Robles’s medical needs (Count 2), and Defendant Brown was not

deliberately indifferent to Robles as she had no role in any delay in medical care

(Count 3). Accordingly, Judge Sison recommends that the undersigned grant summary

judgment to Defendants. Objections to the Report and Recommendation were due

September 16, 2019. 28 U.S.C. §636(b); SDIL-LR 73.1(b). No objections were filed.

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985). Instead, the Court should review the Report and Recommendation for clear



                                        Page 2 of 3
error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has carefully reviewed Judge

Sison’s Report and Recommendation for clear error. Following this review, the Court

agrees with his findings, analysis, and conclusions.

       Having found no clear error, the Court ADOPTS Judge Sison’s Report and

Recommendation (Doc. 57). The Motion for Summary Judgment filed by Defendants

Brown, Clark, Jaimet, Lively, Spiller and Wolfe (Doc. 54) is GRANTED. Plaintiff Luis

Robles shall recover nothing, and the Clerk of Court is DIRECTED to enter judgment

accordingly.

       IT IS SO ORDERED.

       DATED: October 22, 2019


                                                        ____________________________
                                                        NANCY J. ROSENSTENGEL
                                                        Chief U.S. District Judge




                                       Page 3 of 3
